Citation Nr: 1421147	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dermatological disorder manifested by a rash or dermatitis of the hands, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2012, the Veteran presented sworn testimony at a video-conference Board hearing in New Orleans, Louisiana, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.


FINDING OF FACT

The Veteran's dermatological disorder that is manifested by a rash or dermatitis of the hands is a chronic disability pattern which is diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology which first manifested during the Veteran's active service in the Persian Gulf War.





CONCLUSION OF LAW

The criteria for service connection for a dermatological disorder manifested by a rash or dermatitis of the hands, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the decision on a dermatological disorder manifested by a rash or dermatitis of the hands, to include as due to an undiagnosed illness, is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of these duties is required. 

Service Connection Due to Undiagnosed Illnesses

Service connection may be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and when laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multi-symptom illnesses" that are without conclusive pathophysiology or etiology.  See VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.E.19.f-i.

A Veteran is competent to provide lay statements of observable symptoms of disability and reoccurrence of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  


Merits

The Board has considered the medical and lay evidence of record.  The Board notes that a VA examiner in August 2013 determined the Veteran's skin disability was a rash or dermatitis on his hand, and this disability pattern was a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

The Board notes the Veteran's written correspondence and testimony where he reported that he has a dermatological disorder and has had recurrent symptoms of this disorder since his active service in Persian Gulf War.  The Board also accepts the Veteran's statement and testimony as competent and credible because a skin rash is a readily observable symptom and his statements are not contradicted by the record.  

In summary, the Board finds the Veteran's statements that his dermatological disorder first manifested during the Persian Gulf War and has continued to the present to be both competent and credible.  Therefore, the Board finds that service connection for a dermatological disorder manifested by a rash or dermatitis of the hands, to include as due to an undiagnosed illness, is warranted


ORDER

The claim for service connection for a dermatological disorder manifested by a rash or dermatitis of the hands is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


